 1

 2

 3

 4

 5

 6

 7

 8                    UNITED STATES DISTRICT COURT
 9                   CENTRAL DISTRICT OF CALIFORNIA
10
     SHARON HANIAN,                        Case No.: CV 18-858-DMG (JPRx)
11
                 Plaintiff,                AMENDED JUDGMENT [48]
12
         v.
13
     DAIMLER AG; MERCEDES-BENZ;
14   DOES 1 and DOES 2 THROUGH 30,
     inclusive,
15
                 Defendants.
16

17

18

19
20

21

22

23

24

25

26

27

28

                                     -1-
 1         WHEREAS, on November 9, 2018, the Court granted the motion for
 2   summary judgment filed by defendants Daimler AG and Mercedes-Benz USA,
 3   LLC (“Defendants”).
 4         WHEREAS, the Court entered Judgment against Plaintiff Sharon Hanian
 5   and in favor of Defendants on November 9, 2018 (Doc. #40).
 6         WHEREAS, Defendants submitted their Cost Bill (Doc. #41), and the
 7   Clerk’s office reduced it to $4,228.34 (Doc. #47).
 8         IT IS HEREBY ORDERED, ADJUDGED, and DECREED that judgment
 9   is entered in favor of Defendants and against Plaintiff Sharon Hanian.
10         Plaintiff Sharon Hanian shall recover nothing. Defendants Daimler AG and
11   Mercedes-Benz USA, LLC shall recover their costs in the amount of $4,228.34.
12         IT IS SO ORDERED.
13

14
     DATED: February 5, 2019               ________________________________
15
                                           DOLLY M. GEE
16                                         UNITED STATES DISTRICT JUDGE
17

18

19
20

21

22

23

24

25

26

27

28

                                             -2-
